Citation Nr: 1442670	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability, status-post anterior cruciate ligament (ACL) reconstruction, with pain syndrome and knee strain, prior to March 14, 2014.

2.  Entitlement to an initial evaluation in excess of 20 percent for a right knee disability, status-post anterior cruciate ligament (ACL) reconstruction, with pain syndrome and knee strain, beginning on March 14, 2014.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO granted service connection for a right knee ACL reconstruction with pain disorder and assigned a 10 percent rating, effective from January 20, 2007.  The RO also granted service connection for cervical spine degenerative arthritis and assigned a 10 percent rating, effective from January 20, 2007.  The Veteran appealed the assigned ratings.

During the pendency of the appeal, in a May 2014 rating decision, the RO increased the Veteran's disability evaluation for his right knee disability to 20 percent, effective from March 14, 2014.  However, applicable law mandates that, when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board notes that the RO issued a statement of the case (SOC) in May 2014 for the issues of entitlement to service connection for a left clavicle fracture, to include as secondary to the service-connected right knee disability, and whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  However, the Veteran did not submit a substantive appeal through a properly completed VA Form 9 or a similar written submission containing the necessary information to complete his appeal as to these issues.  38 C.F.R. §§ 20.200, 20.202 (2013).  Accordingly, the Board finds that the Veteran did not perfect an appeal as to these issues, and as such, they are not currently before the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  
A review of the Virtual VA electronic claims file reveals a copy of the July 2014 hearing transcript and VA treatment notes relevant to the issues on appeal.  However, these records were considered in a May 2014 supplemental statement of the case (SSOC).

The issue of entitlement to an increased rating for left knee patellofemoral syndrome, currently evaluated as 10 percent disabling, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to higher initial evaluation for degenerative arthritis of the cervical spine and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right knee disability has manifested in moderate lateral instability and pain.

2.  For the entire period on appeal, the Veteran's right knee disability, status-post ACL repair, is not productive of severe lateral instability; ankylosis; actual or functional flexion limited to 45 degrees; actual or functional extension limited to 10 degrees; recurrent subluxation; the symptomatic removal of semilunar cartilage; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, but no higher, for a right knee disability, status-post anterior cruciate ligament (ACL) reconstruction, with pain syndrome and knee strain, have been approximated for the period prior to March 14, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5256-5263 (2013).

2.  The criteria for an initial evaluation in excess of 20 percent for a right knee disability, status-post anterior cruciate ligament (ACL) reconstruction, with pain syndrome and knee strain, have not been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5256-5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his right knee disability.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher initial evaluation for the service-connected right knee disability.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA general medical examination in March 2007, a VA joints examination in June 2011, and a VA knee examination in March 2014.  In addition, the March 2014 VA examiner provided an addendum opinion in March 2014.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described the right knee disability in detail sufficient to allow the Board to make a fully informed determination.  Id.  

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's right knee disability since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

With regard to the July 2014 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. §3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and the representative outlined the increased rating issue on appeal and engaged in a discussion as to substantiation of that claim.  The Veteran's specific symptomatology was discussed in detail by the parties at that hearing.  The Veterans Law Judge also clarified whether any additional relevant evidence was available which could be capable of substantiating this claim.  The Veteran denied any post-service private treatment for his right knee disability and stated that he only received treatment from VA providers.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran's service-connected right knee disability is currently assigned a 10 percent evaluation prior to March 14, 2014 and a 20 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 9422-5257.

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In addition, Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 20 percent evaluation, but no higher, for the entire period on appeal. 

As noted above, under the rating criteria of Diagnostic Code 5257, a 10 percent evaluation contemplates slight instability, a 20 percent evaluation contemplates moderate recurrent subluxation or lateral instability, and a 30 percent evaluation contemplates severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

As an initial matter, the Board notes that there were no complaints or findings of recurrent subluxation of the right knee during the appeal.  In fact, the March 2014 VA knee examiner noted that there was no evidence or history of right knee recurrent patellar subluxation or dislocation.  However, throughout the entire period on appeal, the Veteran has contended that he had right knee instability.  In fact, he complained of right knee instability during service, both before and after his right knee ACL reconstructive surgery.  See December 1997, January 1998, April 1999, September 1999, December 2004, January 2005, May 2005, September 2005, and July 2006 service treatment notes.  

During a March 2007 VA examination, the Veteran reported that his right knee gave way; however, the examiner noted that anterior and posterior cruciate ligaments and medial and lateral collateral ligaments stability testing of the right knee were within normal limits.  Thereafter, the RO assigned the Veteran a 10 percent evaluation for the right knee ACL reconstruction with pain disorder, based on pain in the right knee with no limitation of motion.  

The Veteran continued to complain of right knee instability and giving way in September 2007, October 2007, and September 2009 VA treatment notes.  In the October 2007 VA orthopedic consultation, the examiner noted that the Veteran complained of pain with stairs, kneeling, and squatting and indicated that he had intermittent swelling, mild instability, and catching of the knee.  

In March 2011, the Veteran filed a service connection claim for a left clavicle fracture due to a fall after his right knee gave out on him while he was walking.  During a June 2011 VA joints examination, in connection with that claim, the Veteran indicated that he had right knee instability and giving way; however, the examiner noted that no instability was noted on examination of the anterior cruciate ligament.  He reported that the Veteran had an "excellent result" from the ACL reconstruction.  

During a March 2014 VA knee examination, the Veteran reported that his right knee clicked, stuck, and gave way several times per day.  He also indicated that it locked for approximately 15 seconds approximately every three weeks.  In addition, he noted that he was unable to safely climb ladders at work due to his right knee instability.  The examiner indicated that the Veteran had anterior instability between five to ten millimeters with Lachman testing.  Posterior and medial-lateral instability were normal for the right knee.  In addition, in a March 2014 addendum, the VA examiner noted that the Veteran wore a brace on his right knee for stability and assistance with ambulation.

During the July 2014 hearing, the Veteran testified that he had "extreme laxity" in his right knee since approximately 2004.  He reported that, since that time, he had constantly worn a knee brace for lateral stability.  He stated, "[W]ithout it, the laxity is... it'll... it'll pretty much give way all the time."  He also reported that he fell and broke his collar bone after his right knee gave way.  He noted that his knee gave way to the point that he would fall if he was unable to catch himself on something multiple times per day if he did not wear his brace.  In addition, he indicated that his right knee gave way approximately three times per day when he wore his brace.  He also testified that his knee locked, on average, once per day for between one or two minutes.  He reported that his right knee symptoms remained "pretty much the same" since he separated from service through 2014; specifically, he related that the duration or frequency of his right knee giving way had not changed at all for the entire period on appeal.  He stated that he fell and his knee locked at least once per day since service.

The Board notes that the Veteran is competent to report experiencing symptoms such as knee instability and episodes of the joint locking.  The Board has also considered the March 2007 and June 2011 VA examiner's findings that the Veteran's right knee stability was normal.  However, the Board finds that the Veteran is competent and credible to report that he did have right knee instability because it is a symptom that may be actually observed and is within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The March 2014 VA examination also found some anterior instability.

Furthermore, the Board notes that, during a July 2006 in-service orthopedic consultation, the examining medical officer noted that the Veteran's right knee instability was "not clinically noticeable at zero degrees or 30 degrees to varus and valgus stressors [but, it was] somewhat noticeable at approximately 15 degrees."  He indicated that the most likely reason for the instability was that his ACL graft appeared to be in a relatively vertical position which could cause the Veteran some instability at the arc at approximately 15 degrees of flexion.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has sufficiently described moderate lateral instability.  Therefore, the Board concludes that his symptoms more nearly approximate an initial 20 percent rating.  

The next pertinent inquiry is whether the Veteran's symptoms have more nearly approximated the criteria for the next higher 30 percent rating.  After carefully reviewing the evidence of record, the Board finds that his symptoms do not approximate the criteria for a 30 percent rating.  During the July 2014 hearing, the Veteran himself stated that he wore a brace on his right knee to provide additional lateral stability, but he indicated that he was "not quite" at the point of requiring assistive devices, such as crutches, a walker, a cane, or a wheelchair.  Moreover, as previously noted, objective testing was only suggestive of some instability.  For example, the Veteran had anterior instability between five to ten millimeters with Lachman testing during the March 2014 VA examination, yet posterior and medial-lateral instability were normal.  Therefore, the Board finds that the preponderance of the more probative evidence weighs against a finding that the Veteran had severe right knee lateral instability during the period on appeal.  Thus, the Board concludes that the Veteran has not met the criteria for a higher initial rating of 30 percent for severe recurrent subluxation or lateral instability under Diagnostic Code 5257.  Id.

In an effort to afford the Veteran the highest possible rating, the Board has also determined whether any other rating criteria are applicable.

As a preliminary matter, the Board notes that there is no limitation of the Veteran's right knee and no x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  In his August 2007 notice of disagreement with the rating decision on appeal, the Veteran contended that he warranted a separate evaluation for degenerative changes in his right knee.  However, throughout the appeal, there was no definitive x-ray evidence of arthritis in the right knee.  In fact, the findings of March 2007 and September 2007 VA x-ray of the right knee only showed post-surgical changes in the knee; specifically, an ACL repair.  The September 2007 VA x-ray report noted that the Veteran had metallic interference screws in place from the ACL repair.  The March 2007 VA x-ray report indicated a normal assessment of the joint surfaces and no evidence of post-ACL reconstructive procedural complications.  During an October 2007 VA orthopedic consultation, the examining orthopedist noted that x-rays showed no arthrosis of the right knee.  He did, however, note possible evidence of early traumatic arthritis of the right knee and a possible impingement of the ACL graft.  In the corresponding October 2007 VA MRI of the right knee, the interpreting radiologist noted that the ACL graft appeared intact with "signal intensity changes compatible with degeneration and mild synovitis."  However, in a May 2009 VA MRI report, the interpreting radiologist noted that there was no evidence of arthofibrosis of the right knee.  Thus, an increased evaluation or separate evaluation is not warranted under Diagnostic Code 5003.

The Board also finds that the Veteran is not entitled to higher or separate evaluations under Diagnostic Codes 5260 or 5261 for limitation of flexion or extension.  The record does not show that flexion is limited to 30 degrees or that extension is limited to 20 degrees for the appeal period to warrant a higher disability rating under these criteria.  In fact, during the March 2007 VA examination, the Veteran demonstrated right knee extension to 0 degrees and flexion to 140 degrees with no additional limitation of motion on repetitive testing.  During the June 2011 VA examination, he had right knee extension to 0 degrees and flexion to 135 degrees with no objective evidence of painful motion or additional limitations after repetitive motion testing.  During the March 2014 VA examination, he had right knee extension to 0 degrees and flexion to 120 degrees.  There was no objective evidence of painful motion or additional limitations after repetitive motion testing.  Each VA examination range of motion testing finding correlated to a noncompensable evaluation.  As such, the current rating assigned contemplates the Veteran's symptomatology of painful motion, and rating under these diagnostic codes is not appropriate in this case.

The Board has also considered whether a higher or separate evaluation is warranted under any other diagnostic code.  However, as the evidence of record does not demonstrate that the Veteran has ankylosis of the right knee, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, he is not entitled to higher evaluations under Diagnostic Codes 5256 (ankylosis), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  There is simply no evidence of such manifestations.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the record shows that the Veteran's right knee is not fixated or immobile.  In addition, the March 2014 VA examiner noted that the Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition, and there was no evidence of history of dislocations.  The Board does note that, while a September 2007 VA MRI of the right knee showed no definitive meniscal tear in the right knee, the interpreting radiologist noted that the anterior horn appeared small and irregular, which raised the question of a possible tear.  However, a May 2009 VA MRI of the right knee showed the medial and lateral menisci were intact and without tears.  In addition, in a July 2013 VA orthopedic consultation report, the examining orthopedist noted that a recent MRI of the right knee was negative for a meniscal tear or soft tissue changes.  Therefore, separate or higher ratings are not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent evaluation, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions. However, the effect of the pain in the Veteran's right knee is already contemplated in the assigned evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond those already assigned.  Even when considering the effect of the Veteran's pain and other functional loss, he still demonstrated range of motion following repetitive use of flexion to at least 120 degrees. 

Accordingly, the Board concludes that an initial evaluation in excess of 20 percent is not warranted for the Veteran's right knee disability.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain, instability, and locking are fully considered in the assignment of the 20 percent disability rating assigned.  Indeed, it specifically contemplates his instability symptoms.  

Moreover, there are higher ratings available under multiple diagnostic codes for knee disabilities, but the Veteran's disability is not productive of such manifestations.  For all musculoskeletal disabilities, the rating schedule also contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Nevertheless, the Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his right knee disability.  Although the Veteran's right knee disability may interfere with his ability to perform some physical labor, the Veteran is able to attend school and has indicated that he is seeking sedentary work.  Such interference is contemplated by the schedular rating criteria. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  There is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right knee disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An initial 20 percent evaluation for a right knee disability, status-post anterior cruciate ligament (ACL) reconstruction, with pain syndrome and knee strain, is granted for the period prior to March 14, 2014, subject to the provision governing the payment of monetary benefits.

An initial evaluation in excess of 20 percent for a right knee disability status-post anterior cruciate ligament (ACL) reconstruction, with pain syndrome and knee strain, for the entire period is denied.


REMAND

During the hearing, the Veteran testified that he was prescribed at least one 24 hour period of bed rest by a VA physician for neck pain and muscle spasms between April 2013 and April 2014.  The Board's review of the VA treatment notes associated with the record for this period does not reflect any prescribed bed rest.  Therefore, on remand, the AOJ must specifically seek to obtain any records pertaining to prescribed bed rest for his service-connected cervical spine disability.

In addition, the Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran appears to have raised the issue of entitlement to TDIU in a May 2014 statement.  He indicated that his service-connected bilateral knee, low back, and neck disabilities forced him to resign from his field technician position with a cable company in April 2014.  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected cervical spine disability.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA treatment records, to specifically include, but not limited to, any records pertaining to prescribed bed rest for neck pain and muscle spasms between April 2013 and April 2014.

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.  Further development may include affording the Veteran a VA examination.

3.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


